FILED
                             NOT FOR PUBLICATION                            APR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERICA LEON-DE JIMENEZ,                           No. 10-72101

               Petitioner,                       Agency No. A098-920-133

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Erica Leon-De Jimenez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we deny the petition for review.

       The BIA did not abuse its discretion in denying Leon-De Jimenez’s motion

to reopen on the ground that the evidence she submitted regarding her daughter’s

depression and medical condition, and her father’s medical condition, was

insufficient to establish prima facie eligibility for cancellation of removal. See id.

(prima facie eligibility is demonstrated by a showing that there is a reasonable

likelihood that the statutory requirements for relief have been satisfied); Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall

be reversed only if it is “arbitrary, irrational, or contrary to law.”).

       PETITION FOR REVIEW DENIED.